Opinion by
Mollison, J.
In accordance with stipulation of counsel that the items marked “A” consist of chairs similar in all material respects to those the subject of Davies Turner & Co. v. United States (45 C. C. P. A. 39, C. A. D. 669), the claim at 20 percent under the provision in paragraph 412, as modified by T. D. 51802, for “Furniture, * * * Chairs,” was sustained. The items marked “B,” stipulated to consist of furniture the same as that in C. A. D. 669, supra, were held dutiable at 12)4 percent under the provision in said paragraph 412, as modified, supra, for other furniture.